Citation Nr: 1702672	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee condition.

5.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1987, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, a video-conference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.

The Veteran had active duty service from February 1977 to March 1987 and had additional periods of reserve service.  Partial service treatment records from August 1987 to April 1995 have been obtained.  The RO attempted to obtain the Veteran's active duty service treatment records.  A January 2010 memorandum noted that the Veteran's service treatment records are not at the Records Management Center (RMC).  In February 2010, the National Personnel Records Center provided incomplete service treatment records.

Additional efforts are warranted to obtain the Veteran's service treatment records from February 1977 to March 1987.  On remand, VA should attempt to obtain the Veteran's service treatment records from the Alabama National Guard and the Army Human Resources Command.

The Veteran asserts that his current back disability, diagnosed as degenerative disc disease, is related to his service occupation as a pilot.  At the hearing, he testified that he had back problems during his active service and received treatment for back pain.  He stated that he has experienced back problems since separation.  Medical records reflect a current diagnosis of degenerative joint disease of the lumbar spine.  The Board finds that a VA examination should be obtained.

With regard to service connection for bilateral hearing loss and tinnitus, the Veteran asserts that these disabilities are due to noise exposure experienced as a helicopter pilot.  He testified that he has experienced ringing in his ears since he was at Fort Rucker.  He indicated that he was initially diagnosed with hearing loss in 2004.  A May 2010 opinion from a private physician noted that audiometry was positive for hearing loss and tinnitus.  The audiograms associated with the claims file are inadequate under the criteria set forth in 38 C.F.R. § 4.85 (2016).  Although the submitted audiograms test the puretone auditory thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), the audiograms are silent as to whether the Veteran's speech recognition scores using the Maryland CNC Test were evaluated.  The Veteran should be afforded a VA audiological examination to assess whether he has a current hearing loss disability and/or tinnitus, and if so, whether such disabilities are related to his in-service noise exposure.

The Veteran claims service connection for bilateral knee disorder.  At the hearing, the Veteran testified that he initially had knee problems when he was preparing to separate from active duty.  He stated that he had medical procedures on his knees in 2013 and 2015.  The treatment records for a knee procedure have not been obtained.  On remand, the Veteran should be asked to identify any treatment records pertaining to his knees, and the records should be obtained.  He should also be scheduled for an appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Alabama National Guard, the Army Human Resources Command, and/or any other appropriate source and request a complete copy of the Veteran's service personnel records and service treatment records from February 1977 to March 1987.  All efforts to obtain the records should be documented.  If it is concluded that further efforts would be futile, a formal finding of unavailability must be prepared for the file listing the efforts made to obtain them.

2.  Ask the Veteran to identify all sources of treatment for a bilateral knee disability, to include Dr. Fleming Brooks, and to provide current authorizations for records.  Obtain copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  Thereafter, schedule the Veteran for an appropriate VA compensation examination to assist in determining the nature and etiology of his back disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing.

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current back disabilities.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent of greater probability) that any current condition affecting the Veteran's back had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA) or is related to any in-service disease, event, or injury, to include 11,000 hours of flight time.  

The examiner should consider the Veteran's testimony of back problems since separation and the Veteran's MOS as crewmember and pilot.  The examiner should address the articles provided by the Veteran regarding degenerative disc disease and back problems in Navy pilots.

The examiner must provide a complete rationale for all opinions provided.

4.  Schedule the Veteran for an appropriate VA compensation examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current hearing loss and/or tinnitus had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA) or is related to any in-service disease, event, or injury, to include noise exposure.  

The examiner should consider the Veteran's MOS as crewmember and pilot of a helicopter; the Veteran's statements regarding when he was provided with hearing protection; and his and other's lay statements of hearing loss and tinnitus symptomatology since service.

The examiner must provide a complete rationale for all opinions provided.

5.  Schedule the Veteran for an appropriate VA compensation examination to assist in determining the nature and etiology of his knee disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing.

After reviewing the file and examining the Veteran, the examiner should diagnose and describe all current knee disabilities.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent of greater probability) that any current condition affecting the Veteran's knees had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA) or is related to any in-service disease, event, or injury, to include running in combat boots, climbing up and down aircraft, and performing field maneuvers.  

The examiner should consider the Veteran's testimony of knee problems since separation and the Veteran's MOS as crewmember and pilot.  

The examiner must provide a complete rationale for all opinions provided.

6.  Perform any additional development deemed necessary - including a VA examination for diabetes mellitus, if warranted.

7.  Then, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




